Name: COMMISSION REGULATION (EC) No 2255/95 of 26 September 1995 amending the export refunds on eggs
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  animal product
 Date Published: nan

 No L 230/42 EN Official Journal of the European Communities 27. 9 . 95 COMMISSION REGULATION (EC) No 2255/95 of 26 September 1995 amending the export refunds on eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by the Act of Acces ­ sion of Austria, Finland end Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 8 (3) thereof, Whereas the export refunds on eggs were fixed by Commission Regulation ( EC) No 221 1 /95 (3) ; Whereas it follows from foreseen criteria contained in Article 8 of Regulation (EEC) No 2771 /75 to the informa ­ tion known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75, exported in the natural state, as fixed in the Annex to Regulation (EC) No 221 1 /95, are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 27 September 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Eirussels, 26 September 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 49. I1) OJ No L 349, 31 . 12. 19S4, p. 105 . h) OJ No L 222, 20. 9. 1995 , p. 6. 27. 9 . 95 EN Official Journal of the European Communities No L 230/43 ANNEX to the Commission Regulation of 26 September 1995 altering the export refunds on eggs Product code Destination (') Amount of refund (2) ECU/100 units 0407 00 1 1 000 02 4,00 0407 00 19 000 02 2,80 ECU/100 kg 0407 00 30 000 03 12,50 04 7,00 0408 11 80 100 01 45,00 0408 19 81 100 01 20,00 0408 19 89 100 01 20,00 0408 91 80 100 01 32,00 0408 99 80 100 01 8,00 (') The destinations are as follows : 01 All destinations except Switzerland, 02 All destinations except the United States of America, 03 Kuwait, Bahrein, Oman, Qatar, the United Arab Emirates, the Republic of Yemen, Hong Kong and Russia, 04 All destinations except Switzerland and those of 03 . ( 2) Refunds on expoits to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 are observed. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.